Citation Nr: 9908953	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-26 297 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Buffalo, New York


THE ISSUE

Entitlement to a higher rating for degenerative disc disease 
at L4-5, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1985 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 VA RO rating decision 
which, in pertinent part, granted service connection and a 10 
percent rating for degenerative disc disease at L4-5; the 
veteran appeals for a rating greater than 10 percent for the 
low back disability.  


FINDINGS OF FACT

The veteran's service-connected degenerative disc disease at 
L4-5 is productive of severe limitation of motion of the 
lumbar spine; he does not have pronounced intervertebral disc 
syndrome.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp.1998); 38 C.F.R. § 4.71a, Codes 5292, 5293, 5295.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1985 to October 1996.  A review of his service 
medical records shows that in August 1996 he reported 
radiating lower back pain when he tried to catch himself from 
falling after his knee gave out.  In September 1996 the 
veteran reported increased lower back pain with left leg 
numbness.  A magnetic resonance imaging (MRI) study showed 
L4-5 disc degeneration.  The diagnostic impression was acute 
severe lumbar spine pain and degenerative disc disease at L4-
5 with radiculopathy.  In September 1996 a medical evaluation 
board found that the veteran was unfit for duty due to a left 
knee disorder and degenerative disc disease at the L4-5 level 
with intermittent radiculopathy into the right lower 
extremity.  A physical evaluation board was recommended but 
there is no evidence that such was conducted.  The veteran 
was discharged from service in October 1996 on the grounds of 
hardship.

In October 1996 the veteran filed a claim for service 
connection for various conditions including a low back 
disability.

In a November 1996 rating decision, the RO granted service 
connection with a 10 percent evaluation for degenerative disc 
disease at L4-5.  

A VA outpatient treatment record from January 1997 shows that 
the veteran was seen complaining of severe lower back pain.  
He indicated that the pain radiated to his left buttock and 
to the inside of his left lower extremity.  On physical 
examination, a left paraspinal spasm was noted.  Range of 
motion testing of the low back revealed flexion to 70 degrees 
and decreased extension.  No significant abnormal 
neurological signs were noted.  The diagnostic impression was 
chronic and acute low back strain and L4-5 degenerative disc 
disease.  Subsequent VA outpatient treatment records from 
March, April, and August 1997 reveal similar findings and 
diagnosis, with some mention of intermittent radiculopathy. 

In his July 1997 substantive appeal, the veteran asserted 
that he suffered from severe back spasms which were relieved 
by medication.  He stated that he was confined to the bed 
during these episodes and was unable to function at work.  

On VA examination in October 1997, the veteran complained of 
constant low back pain on the left side that prevented him 
from standing more than 40 minutes, sitting more than 20 
minutes, and doing any bending, lifting, or pulling.  He 
stated that he had flare-ups approximately two times a week 
which involved increased back spasms.  He indicated that 
during such episodes he remained in bed for half a day and 
took pain medication.  He reported some numbness in the 
lateral aspect of the left thigh which was not present during 
the examination.  On examination, reflexes at the knees and 
ankles were grossly intact.  There was no lower extremity 
atrophy or fasciculations.  Sensation and motor power were 
full.  Straight leg raises and Faber's test were negative.  
The examiner noted that the veteran stood with a flat lumbar 
lordosis.  No pain with palpation over the spinous process or 
the sacroiliac joints was noted.  Range of motion was 
observed to be severely restricted with forward flexion at 0 
to 25 degrees and no extension noted.  Lateral bending to the 
right and left was 0 to 15 degrees only.  The examiner noted 
that the veteran stood with some pelvic obliquity, the left 
side being slightly lower, and walked with a slightly 
antalgic gait with a trunk lurch to the left with stance 
phase on that side.  The diagnostic impression was 
degenerative disc disease without current evidence of obvious 
radiculopathy.  X-ray results revealed that the lumbosacral 
spine showed minimal retrolisthesis of L5 on S1.  The 
examiner noted that with flare-ups the veteran's likely range 
of motion would be further restricted but there would be no 
way to accurately estimate the additional loss of range of 
motion without examining him at that time.  

II.  Analysis

The veteran's claim for a rating greater than 10 percent for 
a low back disability (degenerative disc disease at L4-5) is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question of which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order for a rating higher than 10 percent to be assigned, 
the veteran's low back disability would have to meet the 
criteria for higher ratings in Codes 5292, 5293 or 5295 of 
38 C.F.R. § 4.71a.  

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Code 5292.

A 10 percent rating is warranted for lumbosacral strain when 
there is characteristic pain on motion.  A 20 percent rating 
is assigned when the condition produces muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating (the 
maximum rating) is provided for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

Intervertebral disc syndrome will be rated 10 percent when 
mild, 20 percent when moderate with recurring attacks, and 40 
percent when severe with recurring attacks with intermittent 
relief.  Such condition is rated 60 percent when it is 
pronounced in degree, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muslce spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.

Just prior to his October 1996 discharge from service, the 
veteran was found to have degenerative disc disease at L4-5 
with intermittent radiculopathy.  VA outpatient treatment 
records from January 1997 show that the veteran was diagnosed 
with low back pain and degenerative disc disease.  Range of 
motion testing revealed 70 degrees flexion and decreased 
extension.  There were no significant abnormal neurological 
signs.  The diagnosis included low back strain and 
degenerative disc disease at L4-5.  Additional outpatient 
records, dated to August 1997, show similar findings and 
diagnosis, with some mention of intermittent radiculopathy.  
On VA examination in October 1997, the veteran reported 
constant low back pain with flare-ups occurring twice a week.  
A slight antalgic gait was noted.  There were no objective 
abnormal neurological signs.  It was noted that low back 
range of motion was severely restricted, with flexion to 25 
degrees, no extension, and lateral bending to 15 degrees on 
both sides.  The examiner noted that with flare-ups, range of 
motion would be further restricted but there was no way to 
accurately estimate the additional loss without examining the 
veteran at that time.  The diagnosis was degenerative disc 
disease, without evidence of current radiculopathy.  

The medical evidence, including the October 1997 VA 
examination, demonstrates that the service-connected low back 
disability is productive of severe limitation of motion of 
the lumbar spine, especially when the effects of pain are 
considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The severe limitation of motion supports an 
increased rating, to the 40 percent level, under Code 5292.  
The Board has considered the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), in making this determination.

The medical evidence does not show most of the signs of 
severe (40 percent) lumbosacral strain under Code 5295.  Even 
if severe lumbosacral strain were present, Code 5295 does not 
provide for a rating higher than 40 percent, and the Board 
has already assigned a 40 percent rating under Code 5292 for 
limitation of motion.  With regard to Code 5293 
(intervertebral disc syndrome), given the primarily normal 
neurological findings in the outpatient records and on VA 
examination, the veteran is not shown to have even severe 
intervertebral disc syndrome as required for a 40 percent 
rating under this code.  In any event, he clearly does not 
have pronounced intervertebral disc syndrome, as described in 
Code 5293, and thus a higher rating of 60 percent under this 
code is not warranted.

In sum, the veteran is entitled to an increased rating, to 40 
percent but no higher, for his low back disability.


ORDER

A higher rating, to 40 percent, for a low back disability is 
granted.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


